Citation Nr: 0811577	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-19 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 until May 
1943. This matter was previously before the Board of 
Veterans' Appeals (BVA or Board) in April 2006.  A Joint 
Motion for Remand was filed and was granted in June 2007.  
Prior to the Joint Motion to Remand, this matter was before 
the BVA on appeal from a March 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hypertension.  He 
claims that although he had high blood pressure during 
service and continues to have high blood pressure, his 
disorder was aggravated by service.

The veteran was noted to have a high blood pressure reading 
of 150/90 on his January 1943 entrance examination.  A May 
1953 Medical Board record, prior to his exit from service, 
found him to have a blood pressure reading of 136/82.  The 
record also noted that he had high blood pressure prior to 
service and complaints of dizziness, tiredness, and dyspnea.  
The report also noted that his symptoms varied in time and 
occurred especially during drilling and that he was referred 
to the hospital in relation to his heart.  The veteran also 
reported that he had had dizziness and weakness spells since 
childhood, but that they had worsened in the past months, 
including during service.  

In the instant case, a VA examination is necessary to 
determine whether any currently diagnosed hypertension 
disorder is causally or etiologically related to service, 
including whether his pre-existing disorder was aggravated by 
service beyond the natural progression of the disorder.  
                                                                
Accordingly, the case is REMANDED for the following actions:

1. The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
hypertension disorder found to be 
present.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should be 
performed, and all findings should be 
reported in detail. The examiner should 
opine as to whether it is at least as 
likely as not that any hypertension found 
was aggravated by service (i.e. increased 
in severity during service).  If 
aggravation is found, the examiner should 
identify the baseline level of severity 
of hypertension, pointing to medical 
evidence before the onset of aggravation 
or the earliest medical evidence created 
at any time between the onset of 
aggravation and the current level of 
severity.  In addressing the aggravation 
question, the examiner should also 
identify any impairment which is due to 
the natural progression of the disease.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder.  The rationale for all 
opinions expressed should be provided 
in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
